         Case 2:19-cv-01717-RGK-AGR Document 171-11 Filed 02/20/20 Page 1 of 5 Page ID
                                          #:3328



                                                                                                         F FA
                                                                                                                      the World
                                                                                                                  For the
                                                                                                    For the Game. for     World.




                   To the associations that have qualified for the 2010 FIFA
                   World Cup South AfricaTM


                   Circular no. 7




                   Zurich, 16 December 2009
                   SG/rma


                   2010 FIFA World Cup             - results of the Final Draw, prize money and taxation matters
                                                   ® moults


                   Dear Sir or Madam,

                   We are pleased to inform you of the results of the Final Draw for the 2010 FIFA World Cup South
                   AfricaTM, which was held in Cape Town on 4 December 2009 The teams who will participate in the
                   final competition of the 2010 FIFA World Cup South AfricaTM were drawn into eight groups as
                   follows.

                   Group A                                                  Group B

                   Al                South Africa                          B1     Argentina
                   A2                Mexico                                B2     Nigeria
                   A3                Uruguay                               B3     Korea Republic
                   A4                France                                B4     Greece

                   Group C                                                 Group I)
                                                                                 D

                   Cl
                   C1               England                                D1
                                                                           Di     Germany
                   C2               USA                                    D2     Australia
                   C3               Algeria                                D3     Serbia
                   C4               Slovenia                               D4     Ghana

                   Group E                                                 Group F

                   El               Netherlands                            Fl     Italy
                   E2               Denmark                                F2     Paraguay
                   E3               Japan                                  F3     New Zealand
                   E4               Cameroon                               F4     Slovakia




               Feddration Internatanale
               Kdditation                       Foot ell Assodation
                              Internationale de Football
               FIFik-Stra.sse 20 PC)
               FIFR-5trasse                      Zurich Switzerland
                                      Bo.:( 8044 Zunch
                                  PO Box                                                           wwwFIFA Corn
                                                                                                   www.FIFkcern



                                                                                                                    USSF_Morgan_081017
Not Confidential
    Case 2:19-cv-01717-RGK-AGR Document 171-11 Filed 02/20/20 Page 2 of 5 Page ID
                                     #:3329



                                                                                                     Fl FA
                                                                                                     FIFA
                                                                                                For the Game. For the World.
                                                                                                                      World,




               Group G                                                   Group H

               61              Brazil                                    H1    Spain
               62
               G2              Korea DPR                                 H2    Switzerland
               G3              Cate d'Ivoire
                                      d'lvoire                           H3    Honduras
               G4
               64              Portugal                                  H4    Chile

               Please find attached the revised match schedule.

               Prize money for the participating member associations

                                                                                                   (PMA) as
               We are pleased to confirm the prize money for the participating member associations (PIMA)
               announced during the team seminar in Cape Town on 4 December 2009.

                                   Rank
                                   Rank                   Number o
                                                          Number           Amount (in
                                                                           Amount   On USD
                                                            teams
                                                            teams             million)
                           World champions                                 0
                           Runners-up                                     24
                           Third place                                    20
                           Fourth place
                                 th place        ,..11.                   14
                           9th--16th' place
                          9th--16'                 18
                             Th--.32:dplacf
                           17th--32''d  place        16

               The prize money will be paid after the event to the official bank account of the association.

                           cost
               Preparation cost

               Each participating member association will receive a one-off payment of USD 1          1 million as a
               contribution towards its preparation costs (in accordance with art. 36 of the Regulations for the 2010
               FIFA World Cup South African").

               This amount will be credited to the participating member association's account at FIFA in December
               2009. Upon request by the association, this amount will be transferred to the association's official
               bank account in its own country.

               International travel
               International        cost
                             travel cost

               FIFA will bear the costs of business class air travel costs for 50 people from each participating member
               association between a city to be designated by the FIFA Organising Committee and the international
               airport nearest to the participating member association's team base camp in South Africa.

               For each delegation's international air travel to the 2010 FIFA World CupTM, FIFA may request the
               participating member associations to use either (i) the airline designated as FIFA's air carrier or (ii) an
               appropriate network alliance partner of such designated air carder
                                                                              carrier (if the designated air carrier does
               not service the international airports of any participating member association). If, contrary to such           4
                                                                                                                               4
                                                                                                                               5



                                                                     2


                                                                                                               USSF_Morgan_081018
Confidential
    Case 2:19-cv-01717-RGK-AGR Document 171-11 Filed 02/20/20 Page 3 of 5 Page ID
                                     #:3330



                                                                                                     FIFA
                                                                                                     FIFA
                                                                                                For the
                                                                                                    the Game.     the World.
                                                                                                        Game. For the World.




               request by FIFA, any participating member association elects not to use FIFA's designated air carrier or
               an appropriate network alliance partner of such designated air carrier, or if any participating member
               association elects to charter a private aircraft for its delegation's air travel, FIFA's obligation will be
               limited to the amount FIFA would have incurred had the participating member association used FIFA's
                                                               travel.
               designated air carrier for its delegation's air travel_

               The travel costs will be paid upon request. The request needs to be supported by the invoice of the
               travel agency.

               Accommodation
               Accommodation daily
                             daily rates
                                   rates

               FIFA will bear the costs of a contribution towards the costs of board and lodging of USD 400 per
               person for up to 50 people from each participating member association in accordance with a set tariff
               to be fixed in due course, starting five nights prior to each team's first match and ending two nights
               after its last match.

               The participating member associations will be responsible for and bear the costs of board and lodging
               during the final competition in excess of the amounts paid by FIFA.

               The daily allowances for the first round will be paid upon request by the participating member
               association from March 2010 onwards. The additional daily allowances will be paid after the event.

               Participation of dubs
               Participation    clubs in the
                                         the benefits
                                             benefits of the
                                                         the 2010 FIFA
                                                                  FIFA World
                                                                       World Cuprm
                                                                             Cup

               A total amount of USD 40 million will be allocated to member associations to pass on to the clubs
               from their association who have helped to contribute to the successful staging of the competition.
               Taking into account the total number of teams, players and the duration of the 2010 FIFA World
               CUPTM, a "per player per day" amount of USD 1,600 will be paid. For details we refer to circular no.
               1186.

               The payments to the clubs will be distributed to the participating member association for them to pass
               on to the clubs from their association. The distribution will be made after the event, depending on
               compliance with circular no. 1186,

               Taxation
               Taxation of prize money to players
                           prize money    players

               A detailed
                  detailed description of the taxation procedure and your responsibilities and duties is contained in the
               attached memorandum Treatment
                                         Treatment of payment
                                                       payment of prize
                                                                  prize monies
                                                                        monies by FIFA, FIFA
                                                                               by FIFA,  RFA Confederations
                                                                                              Confederations Cup
                                                                                                               Cup
               South
               SouthAfrica
                      Africa 2009, 2010 FIFA
                                          FIFA World
                                                World Cup
                                                      Cup South
                                                          SouthAfrican°,
                                                                African",which has been issued by the South African
               Revenue Service (SARS)
                                                                                                                               •
               You are kindly requested to deal with the tax issues meticulously and provide the necessary forms and
               information as prescribed in the memorandum.

               The memorandum is based on an understanding between SARS and FIFA, reflecting the point of view
               that all players must be treated equally for tax purposes. Each participating member association is




                                                                   3


                                                                                                                USSF_Morgan_081019
Confidential
         Case 2:19-cv-01717-RGK-AGR Document 171-11 Filed 02/20/20 Page 4 of 5 Page ID
                                          #:3331



                                                                                                       FIFA
                                                                                                       the Game.
                                                                                                   For the Game. For the
                                                                                                                     the Worid.
                                                                                                                         World




                   responsible for handling and settling all of its own tax issues with SARS. FIFA does not assume any
                   duty or liability in this respect but only provides assistance.

                   FIFA is required to withhold 15% of the aggregate amount of prize money paid to each member
                                                the 2010 FIFA World Cup South AfricaTM
                   association participating in the                                African" and to place this amount in a
                   reserve account specifically created to cover tax due in South Africa.

                   The participating member associations are required to provide detailed statements of the allocation of
                   the match allowances to players and coaches by filling in the enclosed form and returning it to FIFA
                   within 30 days of the final. FIFA must have received the duly completed forms by 11 August 2010 so             •.?
                   that they may be forwarded to SARS

                   SARS will then calculate the final tax amounts, which will be deducted from the reserve account and
                   transferred by FIFA to the tax authorities. After settlement with the tax authorities, FIFA will remit the
                   remaining balance of the reserve account to the participating member associations.

                   Where applicable, SARS will send the players' tax statements to FIFA.FIFA, FIFA will forward such tax
                   statements to the participating member associations. You are kindly requested to forward such
                   statements to the players to allow them to comply with their tax obligations in their home countries.          •

                   If you have any questions, do not hesitate to contact the people indicated in the attached forms.

                   Refund of value-added tax

                   We
                   We are pleased to inform you that all participating member associations are entitled to claim a refund
                   of the 14% value-added tax (VAT) on all costs incurred directly in connection with the 2010 FIFA
                                      AfricaTM. Since
                   World Cup South AfricarM.    Since SARS can only make payments to residents in South Africa, FIFA
                                                                                                                 FIFA and
                   SARS have jointly developed a process which allows participating member associations to request this
                   refund. Each participating member association needs to register with SARS before the event by using
                   the attached application form. After the event, the participating member association will be required
                   to complete the form with which it is provided upon registration The cash refund will be transferred
                   to the participating member association through FIFA. This process will be coordinated by
                                                                                                          by the financial
                   platform team based in South Africa.

                                                                                        Refund of value-added
                   The details of the procedure are explained in the enclosed brochure Refund     value-addedtax       Part
                                                                                                               tax for Part
                   11 Entities
                      Entities (participating
                               (participatingmember
                                              member associations),
                                                     associations), which has been issued by SARS. Please contact the
                                                                                                                  the FIFA
                   financial platform team (jaco.vanderwalt@za.ey.com) if you have any questions.

                   Importation of goods
                   importation

                   Rebate item 413.00 of the Customs and Excise Act has been created to provide for a rebate of import
                   duty and value-added tax for participating member associations in respect of goods imported for sale,
                   consumption or use in the 2010 FIFA World CupTM.
                                                               Cup". SARS has introduced a special registration process
                   for the participating member associations to facilitate the importation of goods into South Africa in
                   accordance with the special rebate item.




                                                                      4



Not Confidential                                                                                                  USSF_Morgan_081020
        Case 2:19-cv-01717-RGK-AGR Document 171-11 Filed 02/20/20 Page 5 of 5 Page ID
                                         #:3332



                                                                                                     FIFA
                                                                                                     FIFA.
                                                                                                 For the Game.
                                                                                                         Game, For the World.




                   Your association will be required to register as an importer, exporter and rebate user with SARS, and
                   to obtain a customs client code for this purpose. All applications for registration for the purposes of
                                                                                                                        of
                   rebate item 413.00 (including registration as an importer and exporter in order to utilise the rebate
                   item) must be submitted to the SARS head office at:

                   Lehae La SARS
                   299 Bronkhorst Street
                           Muckieneuk
                   Nieuw Muckleneuk
                   Pretoria 0181
                   F.A.O. Sean Padiachy
                   E-mail:

                   The application forms may be found on the SARS website www.sars.gov.
                                                                           www.sars.gov.z1.a. We would advise that you
                   approach a local South African clearing
                                                  dewing and forwarding agent to assist you with completing the
                   application forms and submitting same to SARS as soon as possible.

                   Thank you in advance for your cooperation.                                                                   •

                                                                                                                                :.
                   Yours faithfully,                                                                                             •
                                 INTERNATIONALE
                   FEDERATION INTERNATIONALS
                   DE FOOTBALL ASSOCIATION


               ri LAIL,
                   Markus Kattner
                   Deputy Secretary General



                   End.   Revised match schedule




                   cc.    Chairman of
                                    of the Organising Committee for the FIFA World Cup South Africa 2010
                          FIFA Executive Committee
                          LOC South Africa




                                                                    c
                                                                    5


                                                                                                                USSF_Morgan_081021
                                                                                                                USSF_Morgan_081021
Not Confidential
